DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-14, 16-18, and 20 are pending.
Terminal Disclaimer
Terminal disclaimer submitted by the applicants on 1/25/2022 has been reviewed and approved.
Response to Arguments
Applicant’s arguments, filed 1/25/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1-3, 5-14, 16-18, and 20 has been withdrawn.  The applicants have amended the claims with the incorporation of the dependent claim 4 regarding the arrangement of the heating elements upon the backside of the molding wall between the pivoting levers.  The arguments by the applicants are based on these features.  The arguments are persuasive after reconsideration of the claimed invention over the prior art references and hence the rejection of the remaining claims are now withdrawn.
Allowable Subject Matter
Claims 1-3, 5-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed invention regarding the at least one wall that is displaceable mold wall attached to a mold frame and having two pivot 
The closest prior art includes Ness (US 2009/03034838) and Ott (US 2008/0315458), and Pickett (US 3918877).
Neff only teaches of heating elements located upon the molding wall and lacks the pivoting lever.  Further, the movement of the molding walls are only achieved via the push elements that includes a parallel movement of the first rod that drives additional movement of the rods that move the molding wall.
Ott only teaches of a single pivoting lever and lacks teaching of a heating element, nor of the arrangement of the heating element located between the two pivoting levers.
Pickett only teaches of the pivoting levers that are hinged in relation to the other molding walls and lacks teaching of both the heating element and of the pivoting levers in relation to the mold frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726